Motion Granted; Reinstated; Appeal Dismissed and Memorandum Opinion
filed March 13, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00898-CV


  GARY NEUS, LIQUIDATING TRUSTEE OF THE TRANSMERIDIAN
        EXPLORATION LIQUIDATING TRUST, Appellant

                                       V.

  DINGO DRILLING, INC. AND MIKE HUSSER, INDIVIDUALLY AND
             D/B/A OILFIELD TOOLS.NET, Appellees

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-68079

              MEMORANDUM                        OPINION

      This is an appeal from a summary judgment signed September 13, 2013. On
February 20, 2014, this court abated the appeal so that the parties could complete
the terms of a settlement agreement. On March 5, 2014, the parties filed a joint
motion to dismiss the appeal with prejudice pursuant to their settlement agreement.
See Tex. R. App. P. 42.1. We reinstate the appeal and grant the motion.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2